OPINION ON MOTION FOR REHEARING
BROOKSHIRE, Justice.
It was on April 3, 1986, that we were first shown a copy of a Partial Release of Judgment given by Nancy Hopson to Susan Pruter. The Partial Release of Judgment was dated November 27, 1984. The partial release is merely attached as “EXHIBIT A” to the Motion for Rehearing. We think that it has not been brought before us in conformity with the rules concerning the contents of the Transcript and the Statement of Facts.
Nevertheless, Nancy Hopson, the original plaintiff, acknowledged receipt of $25,-000 on November 27, 1984, as a credit against a judgment in the original amount of $74,770.91. This Partial Release of Judgment was filed December 5, 1984, by Billye Minter, District Clerk of Orange County.
Therefore, there is deleted the 10% interest, as damages, on the $25,000. TEX.R.CIV.P. 435 and 438. Subject to this one change, our original opinion is reaffirmed and Motion for Rehearing is overruled.
BURGESS, J., not participating.